DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election / restriction
In response unity of invention requirement of 03/07/2022, applicant elected group II without traverse.  Upon further consideration, groups IV and V are also related to the elected group II, and the lack of unity for these groups are withdrawn.  Claims 1-5, 7-10, 13-16, 18, 25-26, 28 are directed to the elected invention.  Claims 6, 10-11 are considered withdrawn.    

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 8-9, 10,26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “permanently alter”.  It is not clear what is being meant.  In ¶0035, applicant refers to some alteration where the   device is unusable.  However, it is some kind of fitting and there are methods to fix them, for example by using new parts, like new adhesive pad or new snap fit mechanism .  Hence, it is not understood what is being meant by permanently.  Examiner interprets as some alteration that require fixing as a permanent.  
Claims 4-5, 8-9 recite or encompass this limitation and are rejected for same reasons as above.  
Claim 8 recites “the configuration” in line 3.   There is insufficient antecedent basis for this limitation in the claim.  Examiner interprets as key and keyseat pair configuration. 
Claim 10 recites “the snap fit tab” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner interprets as ---a snapfit tab---
Claim 26 recites “the integrated means” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner interprets as ---an integrated means---

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 10, 15-16, 18, 25-26, 28 rejected under 35 U.S.C. 102 (a) (1) and 102 (a) 2) as being anticipated by Lewis [US 20130144193 A1].
 As per claim 1, Lewis teaches an ultrasound coupling adapter for coupling an ultrasound transducer to an ultrasound coupling medium (Lewis Fig 3), said ultrasound coupling adapter comprising:
an interface support region for operably interfacing the ultrasound transducer to the ultrasound coupling medium (Lewis Fig 3 ¶0054, coupling compartment 2); and
an integrated means for (i) rendering the ultrasound coupling adapter inoperable , and/or (ii) preventing operation of the ultrasound transducer when not properly coupled with the ultrasound coupling adapter and/or ultrasound coupling medium (Lewis Fig 7 items 21, 26, 28, ¶0070 “removal of the transducer from the holder can be accomplished by actually breaking the gel cup holder by pulling the pull tab 21 (e.g., a plastic tab) on the side (e.g., similar to a tab on a milk container before you open it), which will break the gel cup holder (see break apart area 26) and allow for easy removal of the ultrasound transducer from the coupling device.  …shows peel away gel containment seals 28. These containment seals are effective to keep the gel, gel-like material, or hydrogel contained within the coupling compartment (e.g., during storage prior to use). … ”  This breaking will make the device inoperable, for a subsequent use (see applicant ¶0035, ¶0103 for e.g.), or at least prevent proper coupling.  See Lewis ¶0071 mentioning the disposable embodiment for coupling compartment, gel component or both, implying they are inoperable as a whole device).
As per claim 2, Lewis further teaches an ultrasound coupling medium housed in the ultrasound coupling adapter (Lewis ¶0072 “The gel cup may be filled with any type of ultrasound coupling means”), wherein the integrated means is for rendering the ultrasound coupling adapter inoperable, thereby rendering the ultrasound coupling device inoperable (Similar to discussion as above with respect to claim 1).
As per claim 3, Lewis further teaches wherein the integrated means functions to permanently alter the interface support region or the ultrasound coupling medium (Lewis ¶0070 breaking the gel cup or peel away will permanently alter the interface support region unless fixed by some means).
As per claim 4, Lewis further teaches wherein the integrated means is configured so that permanently altering the interface support region is achieved by bending, twisting, tearing, pulling, or pushing a feature of the integrated means (Lewis ¶0070 pulling tab or the peel away seal 28).
As per claim 5, Lewis further teaches wherein the integrated means is selected from the group consisting of a pull tab, a perforated or thinned area, a snap-fit tab, and a stress concentrator, said integrated means being configured to facilitate permanently altering a portion of the interface support region (Lewis Fig 7 peel away seal is a thin layer compared to the flange 27).
As per claim 7, Lewis further teaches wherein the perforated or thinned area completely or partially extends around the perimeter of the outer support region of the ultrasound coupling adapter (Lewis Fig 7, ¶0070, at least partial extending so as to keep gel in place).
As per claim 8, Lewis further teaches wherein the interface support region comprises a key and key seat pair configuration with an ultrasound transducer that interface together (In view of applicant specification ¶0103, examiner interprets key and key seat as region with slots accepting another connection device.  Lewis ¶0070 snap fit recess region 10 with tabs 23, receives the snap fit tab 12. These corresponds to the claimed key and key seat pair) to facilitate the permanent altering of the configuration (This is intended use of the claimed set.  The components in Lewis can also be broke by twisting turning or some other force so as to facilitate the permanent altering of the configuration and hence capable of same use).
As per claim 10, Lewis further teaches, wherein the perforated or thinned areas are adjacently disposed to Lewis Fig 7, ¶0069-¶0070, item 28 is adjacent to recess fit tab 12 once the transducer is coupled to the holder) that enable permanent deformation of the configuration upon insertion or removal of an ultrasound transducer (This is intended use of the claimed components.  The components in Lewis can also be broke by twisting turning or some other force so as to facilitate the permanent deformation, and hence capable of same use).
As per claim 15, Lewis further teaches an ultrasound coupling device according to claim 2; and an ultrasound transducer configured for operable attachment to the ultrasound coupling device (Lewis Fig 6A, item 9, ¶0069).
As per claim 16, Lewis further teaches applying ultrasound energy to a subject using an ultrasound coupling system; manipulating the integrated means of the ultrasound coupling adapter so as to render the ultrasound coupling device inoperable (Lewis ¶0070 “breaking”  the gel cup holder by pulling tab) thereby causing the ultrasound energy to cease being applied to the subject (Lewis ¶0070, once the gel cup holder is broken the transducer is removed form position.   This results in loss of coupling from the transducer to the patient i.e. causing the ultrasound energy to cease being applied to the subject ).  
As per claim 18, Lewis further teaches an ultrasound coupling medium housed in the ultrasound coupling adapter (Lewis ¶0072 “The gel cup may be filled with any type of ultrasound coupling means”), wherein the integrated means is for preventing operation of an ultrasound transducer when not properly coupled with the ultrasound coupling adapter and/or ultrasound coupling medium (This is intended use of the integrated means.  If the transducer is not properly coupled the ultrasound energy cannot be correctly transferred to skin.  The integrated means thus prevents any energy flow if not properly coupled.  That is, the components of Lewis are capable of same intended use).
As per claim 15, Lewis further teaches an ultrasound transducer configured for operable attachment to the ultrasound coupling device (Lewis Fig 6A, item 9, ¶0069).
As per claim 26, Lewis teaches a method of regulating application of ultrasound energy to a subject, said method comprising the step of:
operably coupling an ultrasound transducer to an ultrasound coupling adapter and/or ultrasound coupling medium (Lewis Fig 6A, 6B, coupling ultrasound device 98 to coupling device 20), 
such that said operably coupling manipulates an integrated means (Lewis ¶0070 coupling / snap fitting manipulates the integrated means for use in therapy) and
 allows operation of the ultrasound coupling system, whereby ultrasound energy is applied to a subject (Lewis ¶0077).
As per claim 28, Lewis further teaches an ultrasound coupling medium housed in the ultrasound coupling adapter, wherein the integrated means is for both (1) rendering the ultrasound coupling adapter inoperable and (ii) preventing operation of the ultrasound transducer when not properly coupled with the ultrasound coupling adapter and/or ultrasound coupling medium (Lewis  ¶0070.  This breaking will make the device inoperable, for a subsequent use (see applicant ¶0035, ¶0103 for e.g.), or at least prevent proper coupling and functioning unless put together by some means.  See Lewis ¶0071 mentioning the disposable embodiment for coupling compartment, gel component or both, implying they are inoperable as a whole device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Lewis as applied to claim 3 above and further in view of Morgan [US 20140236016 A1].
As per claim 9, Lewis teaches claim 3 as discussed above Lewis does not expressly teach wherein the interface support region comprises a  portion that couples with an ultrasound transducer (Lewis Figs 7-8, transducer inserted into gel cup holder.  Transducer held in place using the tabs 23), and wherein portion prevents decoupling with the ultrasound transducer unless at least a portion of said interface support region is permanently altered (This is intended use of the support.  The components in Lewis prevents decoupling unless broken by twisting, turning or some other force and hence capable of same use).
Lewis does not expressly teach the portion is a threaded portion.  
Morgan, in a related field teaches a threaded portion (Morgan Fig 2B item 130).
Morgan discloses multiple mechanisms like threaded connector, snap on connector, friction fit etc… for coupling. Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Lewis by integrating one of the connection mechanisms as in as in Morgan.  The motivation would be to provide a conventionally known mechanism for attaching two components in correct way for proper coupling and transfer of ultrasound energy.

Claims 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Lewis as applied to claim 3 above and further in view of Baril [US 20060163111 A1].
As per claims 13-14, Lewis teaches claim 2 as discussed above.  Lewis does not expressly teach an adhesive fabric for interfacing the ultrasound coupling device with a subject, wherein the fabric has adhesive properties that substantially diminish after first use by the subject., an adhesive fabric for interfacing the ultrasound coupling device with a subject, wherein the fabric has adhesive properties that diminish by 50% or greater using the ASTM D903 standard.
Baril teaches an adhesive fabric for interfacing the ultrasound coupling device with a subject (Baril Fig 1B items 20, 22), wherein the fabric has adhesive properties that substantially diminish after first use by the subject., an adhesive fabric for interfacing the ultrasound coupling device with a subject, wherein the fabric has adhesive properties that diminish by 50% or greater using the ASTM D903 standard (As per ¶0113, applicant refers to adhesives made of  “acrylics, silicones, or the like”.  Baril ¶0022 “In alternate embodiments, the adhesive is acrylic”. ¶0025 “he release liner 22 is any substrate coated with silicone”   The claim limitations are directed to properties of the adhesive fabric.  Since Baril uses similar materials properties is also the same).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Lewis by integrating liner and adhesive as in Baril.  The motivation would be to maintain the ultrasound device and ultrasound gel pad 38 in the desired location on the patient's skin (Baril ¶0033). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793